157 S.W.3d 411 (2005)
Larry R. JONES, Appellant,
v.
Linda G. JONES, Respondent.
No. WD 63476.
Missouri Court of Appeals, Western District.
March 15, 2005.
William D. Rotts, Columbia, MO, for Appellant.
Elizabeth K. Wilson, Columbia, MO, for Respondent.
Before: SMART, P.J., ELLIS and HARDWICK, JJ.

ORDER
PER CURIAM.
Larry Jones appeals from a judgment modifying his dissolution decree to increase the maintenance award to Linda Jones. Upon review of the record, we find no error and affirm the trial court's judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
Affirmed. Rule 84.16(b).